PER CURIAM.
Movant was admitted to the Ohio Bar in 1962 and actively engaged in the practice of law in that state until joining the faculty of the Northern Kentucky University in June, 1972. Since that time he has been actively teaching in the Chase College of Law.
On December 1,1977, movant made application for permission to practice law in the Commonwealth of Kentucky without taking an examination (SCR 2.110). On December 29,1977, his application was denied because his teaching did not take place in the state where he was licensed to practice law (Ohio).
The active engagement in the teaching of law at Northern Kentucky University for five consecutive years immediately prior to the application to be admitted to the bar on motion satisfies the requirements of SCR 2.110, to engage in the active practice of law for five of the seven years next preceding his application to be admitted to the bar in this state without examination. This is apparent in view of the provision in SCR 2.110 that active engagement in the teaching of law shall be considered active engagement in the practice of law.
The interpretation of the rule by the Character and Fitness Committee that required the period of active practice where admitted to so practice does not take into account that portion of SCR 2.110 dealing with the teaching of law.
Full court sitting.
All concur.